United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4212
                                    ___________

Cozetta Ann Ausler,                   *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Arkansas Broadcasting Foundation,     * Eastern District of Arkansas.
doing business as KABF Community      *
Radio Station,                        * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                          Submitted: August 4, 1999
                              Filed: August 16, 1999
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Cozetta Ann Ausler appeals from the district court’s1 order granting KABF
Community Radio Station’s motion for summary judgment, denying her motion to
amend her complaint, and dismissing her Title VII action because she did not prove that
KABF met the statutory definition of employer. She particularly complains that the
district court did not require KABF to provide her with adequate discovery. Having

      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
carefully reviewed the record and the parties’ briefs and submissions on appeal, we
conclude that dismissal was proper and that the district court did not abuse its
discretion in denying Ausler’s motion to amend or in dealing with discovery matters.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-